
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5604
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 21, 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To rescind amounts authorized for certain
		  surface transportation programs.
	
	
		1.Short titleThis Act may be cited as the
			 Surface Transportation Savings Act of
			 2010.
		2.Safety belt
			 performance grants
			(a)In
			 generalSubject to subsection
			 (b), of the amounts authorized for fiscal year 2010 by section 2001(a)(4) of
			 SAFETEA–LU (119 Stat. 1519) to carry out
			 section
			 406 of title 23, United States Code, $80,994,029 is
			 rescinded.
			(b)LimitationThe
			 amount rescinded pursuant to subsection (a) shall be decreased as necessary to
			 ensure that not less than $28,505,971 is available for fiscal year 2010 to
			 carry out section
			 406 of title 23, United States Code.
			3.Administrative
			 expensesOf the amounts
			 authorized for fiscal year 2010 by section 2001(a)(11) of SAFETEA–LU (119 Stat.
			 1520), $6,547,000 is rescinded.
		4.National Driver
			 RegisterOf the amounts
			 authorized for fiscal year 2010 by section 2001(a)(7) of SAFETEA–LU (119 Stat.
			 1520) for the National Driver Register authorized under
			 chapter 303 of title 49,
			 United States Code, $78,000 is rescinded.
		5.National Highway
			 Traffic Safety Administration operations and researchOf the amounts authorized for fiscal year
			 2010 by section 2001(a)(2) of SAFETEA–LU (119 Stat. 1519) to carry out
			 section
			 403 of title 23, United States Code, $1,829,000 is
			 rescinded.
		6.Transit formula
			 and bus grantsOf the amounts
			 authorized for fiscal year 2010 by
			 section
			 5338(b)(1) of title 49, United States Code, to carry out
			 sections 5305, 5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and
			 5340 of title 49, United States Code, and section 3038 of the Federal Transit
			 Act of 1998 (112 Stat. 392), $17,394,000 is rescinded.
		
	
		
			Passed the House of
			 Representatives July 20, 2010.
			Lorraine C. Miller,
			Clerk
		
	
